Citation Nr: 1719635	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  12-08 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a disability manifested by fatigue.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to June 1991, to include , and service in the Southwest Asia theater of operations from January to May 1991, and with additional service in the Army National Guard.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in September 2013, a transcript of which has been associated with the claims file.  Since then, the VLJ retired, and, in accordance with 38 C.F.R. § 20.707, the Veteran was afforded an opportunity before a VLJ who could participate in the final adjudication of his claim.  However, the Veteran responded in June 2016 that he did not wish to testify at a second hearing.

In November 2014, the Board reopened a previously denied claim of service connection for a disability manifested by fatigue and remanded the claim for further development.


FINDING OF FACT

The medical and other evidence of record reflects that it is at least as likely as not that the Veteran's disability manifested by fatigue onset as a result of his active service.


CONCLUSION OF LAW

 The criteria for a grant of service connection for a disability manifested by fatigue have been met.  38 U.S.C.A. §§ 1110, 1117, 1118, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War, on or after August 2, 1990. 38 U.S.C.A. § 1110.  Therefore, service connection may also be established under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Under those provisions, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021.  38 C.F.R. § 3.317(a)(1) (2016); see also 81 Fed. Reg. 71382 (October 17, 2016) (extending the date for onset after service to a degree of 10 percent or more from December 31, 2016 to December 31, 2021).

Under 38 C.F.R. § 3.317, compensation may be warranted on a presumptive basis for disabilities due to undiagnosed illness as well as medically unexplained chronic multi-symptom illnesses.  See 38 C.F.R. § 3.317(a).  This means that even if a Veteran's symptoms are attributed to a known clinical diagnosis, the presumptive provisions related to Gulf War service still apply.  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

The Veteran has indicated that he has had chronic fatigue since June 1991, when he returned home from deployment in Desert Storm during which he was stationed in Kuwait, which is within the Southwest Asia theater of operations.  38 C.F.R. § 3.317(e)(2).  With respect to his fatigue, he stated that, over the past few years, he noticed his exhaustion getting worse, so he started using a continuous positive airway pressure (CPAP) machine.  However, even with the CPAP machine, he still has very little energy by the afternoon.

The Veteran's father also states that the Veteran had no problems before Desert Storm, but that, after he came back from Kuwait, the Veteran complained of fatigue  most of the time.

The Veteran's wife also submitted statements as to his fatigue.  His wife states that the Veteran has no energy and is always tired; naps usually do not help; and when they leave the house, they do not go for long because of the Veteran's fatigue.  She states that, even with the CPAP machine, the Veteran may not sleep all night and that, even when he does have a good night sleep, he is still fatigued.  At the Board hearing, she also testified that the Veteran's fatigue has onset more quickly in recent years, and that he is too fatigued to go with his wife and daughter to play bingo.

The Veteran first reported his fatigue to a VA examiner during a November 1992 examination.  At that time, the examiner also noted that the Veteran had "mild exogenous obesity." 

In February 2010, the Veteran was diagnosed with obstructive sleep apnea and began using a CPAP machine.  Shortly after beginning to use the CPAP machine, the Veteran noticed that, while he was no longer tired all day, he still experienced afternoon fatigue.  No clear etiology was noted for his fatigue.  Treatment records discussing the Veteran's fatigue in subsequent months are to like effect.

In November 2010, the Veteran was afforded a VA Gulf War examination.  The Veteran reported going to bed around 9:30 pm and 10:30 pm and awaking between 6:00 am and 7:30 am.  He did not report taking naps or having fatigue when driving.  The examiner attributed the Veteran's fatigue to sleep apnea, without any rationale provided.

In November 2011, VA obtained an opinion as to the nature and etiology of the Veteran's chronic fatigue.  After reviewing medical treatment records, the examiner opined that the Veteran's sleep apnea was not caused by or the result of military service or time spent in the Southwest Asia theater of operations.  In support of the opinion, the examiner stated, "Sleep apnea is a diagnosable condition involving the soft palate.  He has a diagnosable condition that can certain be attributable for causing symptoms of headaches, fatigue and memory loss.  The patient is morbidly obese making him high risk for this condition."

Subsequently, the Board remanded the claim, because the November 2011 examiner's rational inadequate, as it did not contemplate the Veteran's assertions of a 20-year history of fatigue or his report of significant weight gain since his separation from active duty.  Specifically, the Veteran weighed 183 pound and was 68 inches tall when he separated from active duty.  However, by June 2011, the Veteran weighed 270 pounds.

In February 2015, a new opinion was obtained as to the etiology of the Veteran's sleep apnea.  The examiner noted the Veteran then weighed 282 pounds, 99 pounds more than when he left active duty service. Thus, while the Veteran was obese in February 2015, he was only overweight in 1991.  The examiner described the Veteran's obstructive sleep apnea as mild and that it was highly unlikely that the Veteran had obstructive sleep apnea immediately following his service, because, given the weight gain since 1991, if he had had sleep apnea then, his sleep apnea now would be more severe.  Thus, the examiner opined that the Veteran's sleep apnea did not onset until just before 2010.

Importantly, the examiner also noted that, while the November 2010 examiner related the sleep apnea to fatigue, the Veteran's lay statements contradict this assessment.  Further, the examiner noted that the Veteran's fatigue did not improve with use of the CPAP machine, even though the CPAP machine was functioning at greater than 90 percent efficiency.  Thus, the examiner opined that, were sleep apnea due to fatigue, it would improve with use of the CPAP machine.  Thus, while the Veteran's fatigue had not been ascribed to any etiology, the examiner found it was likely that the Veteran's morbid obesity contributed to fatigue.

This conclusion does not account for the Veteran's fatigue in the first years after service, before he was morbidly obese.  In these years, morbid obesity did not, and could not, have contributed to the Veteran's fatigue.  Further, according to the February 2015 examiner, sleep apnea did not onset until shortly before the 2010 diagnosis, meaning that undiagnosed and untreated sleep apnea could not have contributed to his fatigue before 2010.

Essentially, the examiner has ruled out sleep apnea as the cause of the Veteran's fatigue.  After a review of the Veteran's treatment record, it does not appear that the reported fatigue is due to a mental health condition either.  As a result, after an exhaustive and unsuccessful search for a diagnosis that would explain the Veteran's fatigue, it is clear that the Veteran's fatigue is attributable to an undiagnosed illness for which service connection should be granted on a presumptive basis under 38 C.F.R. §§ 3.303(a), 3.317(a).

The Board further notes that the law mandates resolving all reasonable doubt in favor of a claimant, to include issues of service origin.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107 (b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  Moreover, in Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In Gilbert the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence. Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails.

In view of the foregoing, the Board finds that the competent medical and other evidence of record reflects it is at least as likely as not that the Veteran developed an undiagnosed illness manifested by fatigue as a result of his active duty service in Kuwait.  Therefore, service connection is warranted for an undiagnosed disability manifested by fatigue.


ORDER

Service connection for a disability manifested by fatigue is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


